DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/03/2019 and 02/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, line 4, installed on “the second utility pole” lacks antecedent basis. It appears claim 4 was meant to depend from claim 3s introduction of a second pole and that is how the examiner interprets it. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lakamp et al. [US 2017/0174090].
With respect to claims 1 and 2, Lakamp discloses an electric vehicle-charging system [Fig. 1A], comprising a transformer connected to a distribution line [par. 0002,0019,0033,0037; 126 is a transformer, i.e. for conversion from the grid connection]; a converter converting power converted by the transformer into charging power [par. 0037; system includes multiple converters 126 wherein the additional converters include ac/dc and/or dc/dc for power supply]; and a charging apparatus [118] separated from the converter [positioned below the converters 126] and installed on a utility pole [102] to receive the charging power from the converter and supply the charging power to the electric vehicle [par. 0033-0034].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakamp et al. [US 2017/0174090] as applied above, and further in view of Bouman [US 2013/0069592].
With respect to claim 3, Lakamp fails to disclose wherein the transformer is installed in a second utility pole, and the converter is installed on the second utility pole. However, placing a vehicle charging system in a separate/remote location from the power electronics such as converter/transformer is a configuration that is known in the art. For example, Bouman teaches an electric vehicle charging system where vehicle chargers [2-5] are placed remote/separate from the converting power electronics [8; i.e. condition power from grid] and are connected via a power line. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Lakamp to install the converter/transformer on a separate/remote utility pole/building from the vehicle charger equipment for the benefit of placing the components away from users of the vehicle charger to prevent people from touching the converter, i.e. since they produce a lot of heat, as stated by Bouman [par. 0036-0037]. 

With respect to claims 4-5, Bouman teaches wherein the transformer is installed on the second utility pole as detailed above in claim 3, and further discloses an underground cable for electrically connecting the converter and the charging apparatus through underground, the converter is installed to be spaced apart from the utility pole and the second utility pole and installed underground [par. 0034-0037; the conditioned room where the converters/transformers are is installed underground].
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Lakamp to install the converter underground for the benefit of placing the components away from users of the vehicle charger to prevent people from touching the converter, i.e. since they produce a lot of heat, and for facilitating thermal control since it is cooler underground. 

With respect to claim 7, Lakamp discloses the charging apparatus for an electric vehicle, comprising: an enclosure comprising a first port configured to supply charging power to an electric vehicle and a second port configured to receive the charging power from an external converter converting power converted by a transformer connected to a distribution line to the charging power, and installed on a utility pole as detailed in claim 1 above [see 118], but fails to disclose a blocking unit switching opening or closing a path between the first port and the second port.
However, using a blocking unit (such as relay/fuse/switches) in a power supply circuit is routine in the art in order to protect the circuit from faults by stopping the flow of electricity. For example, Bouman further teaches blocking units between the converters and vehicles [Fig. 1a-1d]. Therefore, it would have been obvious to a person having ordinary skill in the art to modify Lakamp include blocking units between the ports for the benefit of stopping the flow of electricity in the case of a fault in order to protect the circuitry from damage and/or the battery from over/under charging. 




Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakamp et al. [US 2017/0174090] as applied above, and further in view of Masuda et al. [US 20140320084].
With respect to claim 6, Lakamp disclose using multiple converters supplying power to the charging apparatus, but fails to explicitly disclose the second converter converting power converted by the converter to fast charging power and supplying the fast charging power to the charging apparatus.
Masuda teaches a power supply system for an electric vehicle including a second converter to supply fast charging power to the vehicle [1; par. 0058].
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Lakamp include a second fast charging converter for the increasing the power supplied to the vehicle since they have large capacities and thereby decreasing the amount of time the user has to wait for the recharging operation to complete. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859